 

[gxggoavpdszb000001.jpg]

 

Exhibit 10.18

 

October 31, 2019

Pam Strayer

Dear Pam,

Quotient Technology Inc. ("Quotient" or the "Company") is pleased and proud to
extend to you an offer of employment with Quotient as our Chief Financial
Advisor, starting no later than November 1, 2019. No later than November 11,
2019 your role will change to Chief Financial Officer, Principal Accounting
Officer and Treasurer. This position will report to the Chief Executive Officer,
in the San Francisco Bay Area office.

At Quotient, we know that people are our most important asset, and we are happy
to offer you a comprehensive compensation package which includes the following:

 

•

An annual base salary of $450,000, paid on a semi-monthly basis, less all
applicable withholding and deductions. Currently, the Company's salary payroll
dates are the 15th and the last working day of each month.

 

•

The opportunity to earn an annual, discretionary bonus of up to 75% of your base
salary (less all applicable withholding and deductions). This bonus is based on
the Company's overall performance to be determined by the Company in its sole
discretion and upon your successful completion of full year objectives and
individual performance. The Company may determine in its sole discretion to pay
the bonus in cash, stock, restricted stock units or other equity awards. The
bonus will be prorated to your start date in your first year of employment and
you must be an employee of the Company by October 1st to be eligible for the
bonus payment. You must remain an employee of the Company and be in good
performance standing through each bonus payment date in order to receive your
bonus.

 

•

A signing bonus of $50,000, less all applicable withholding and deductions, to
be paid on the last working day of the third month anniversary of your start
date.

 

•

A benefits package (subject to eligibility) which includes medical, dental, and
vision coverage. You may also be eligible to participate in Quotient’s 401(k)
plan, which currently includes a company match of up to $6,000 annually. The
complete benefits package is outlined in the attached benefits summary.

 

•

Subject to the approval of Quotient's Board of Directors (the "Board") or its
Compensation Committee (the "Comp Committee"), you will be granted a number of
restricted stock units (the "RSUs") to acquire a number of shares of Quotient's
Common Stock equal to $1,500,000 divided by the stock's closing price on the
first calendar day of the month following the month in which the Comp Committee
approved the grant. The RSUs will be subject to the terms and conditions
applicable to awards granted under Quotient's equity incentive plan ("Plan"), as
described in the Plan and the applicable award agreement. The RSUs will vest
twenty-five percent (25%) of the shares on the one (1) year anniversary of grant
date or on the date as determined by the Comp Committee (the "Vesting
Commencement Date"), and six and ¼ percent (6.25%) of the shares every three (3)
months thereafter on the three-month anniversary date of the Vesting
Commencement Date, as further described in the Plan and the applicable award
agreement. No right to any stock is earned or accrued until such time that
vesting occurs, nor does the grant confer any right to continue vesting or
employment.

 

 

400 Logue Avenue, Mountain View, CA 94043 ■□O 650.605.4600 ■□F 650.605.4700 ■□W
quotient.com

--------------------------------------------------------------------------------

[gxggoavpdszb000002.jpg]

 

•

Subject to the approval of the Board or the Comp Committee, you will be granted
an option to purchase a number of shares of Quotient's Common Stock having a
Black-Scholes value of $1,500,000 based on the the stock's closing price on the
first calendar day of the month following the month in which the Comp Committee
approved the grant ("Option"). The exercise price per share will be equal to the
fair market value per share on the date the Option is granted, which will be the
first calendar day of the month following the month in which the Comp Committee
approved the grant. The Option will be subject to the terms and conditions
applicable to options granted under the Plan and the applicable stock option
agreement. Twenty-five percent (25%) of the shares subject to the Option vest on
the one (1) year anniversary of the Vesting Commencement Date, and one
forty-eighth (1/48) of the shares subject to the Option will vest each month
thereafter on the same day of the month as the Vesting Commencement Date, as
further described in the Plan and the applicable stock option agreement.

 

•

Subject to the approval of the Board or the Comp Committee, and subject to the
execution of the enclosed Change of Control Severance Agreement ("CoC
Agreement"), you will be eligible to receive additional benefits in case of
termination of employment without cause or resignation for good reason, both
within and outside of a change of control period, pursuant to the terms of the
CoC Agreement.

We also have a number of conditions of employment (many legally mandated), a few
of which we need to highlight for you in this letter. In order to become an
employee of Quotient, you will need to understand and agree to the following:

 

•

We require a fully signed and executed At-Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement (the
"Confidentiality Agreement"). This is being provided to you with this offer,
and, your signed copy will be provided to you on or after your last day of
employment. In the event of any dispute or claim relating to or arising out of
our employment relationship, you and the Company agree that (i) any and all
disputes between you and the Company shall be fully and finally resolved by
binding arbitration, (ii) you are waiving any and all rights to a jury trial but
all court remedies will be available in arbitration, (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion, (iv) the
arbitration shall provide for adequate discovery, and (v) the Company shall pay
all the arbitration fees, except an amount equal to the filing fees you would
have paid had you filed a complaint in a court of law. Please note that we must
receive your signed Confidentiality Agreement before your first day of
employment.

 

•

In addition, by signing this letter, you confirm that you are under no
contractual or other obligations that would prohibit you from, or that would
conflict or that are inconsistent with your performing your duties with
Quotient. Lastly, we fully expect that you will comply with any prior employers'
agreements of this nature or any other obligations you may have to a former
employer or otherwise.

 

•

All employment with Quotient is "at-will," meaning that either you or Quotient
may terminate your employment at any time and for any reason or for no reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this offer. This is the full and complete agreement
between you and Quotient regarding this term. Although your job duties, title,
compensation and benefits, as well as Quotient's policies and procedures, may
change from time to time, the "at will" nature of your employment may only be
changed in an express written agreement signed by you and Quotient's Chief
Executive Officer. We request that, in the event of resignation, you give the
Company at least two weeks' notice.

Page 2

--------------------------------------------------------------------------------

[gxggoavpdszb000002.jpg]

 

•

During the period that you are employed by Quotient, you agree to not engage in
any employment, business or activity that is in any way competitive with the
business or proposed business of Quotient. Please disclose to Quotient in
writing any other employment, business or activity that you are currently
associated with or participate in that competes with Quotient. You may not
assist any other person or organization in competing with Quotient or in
preparing to engage in competition with the business or proposed business of
Quotient.

 

•

On your first day of work, please bring documentation demonstrating that you
have authorization to work in the United States. A list of required documents
will be provided to you prior to your start date. If you have questions about
this requirement, which applies to U.S. citizens and non- U.S. citizens alike,
you may contact our Human Resources office at (650) 605-4600.

 

•

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer is contingent
upon a clearance of such a background investigation and/or reference check, if
any.

This letter, along with the enclosed agreements, set forth the terms of your
employment with the Company and supersede and replace any prior understanding or
agreements, whether oral, written or implied, between you and Quotient regarding
the matters described in this letter.

We would be delighted if you would accept this offer, with all the terms and
conditions listed above, by signing and dating both the original of this letter
as well as the Confidentiality Agreement and return them to me. This offer, if
not accepted, will expire at the close of business on October 31, 2019.

We are pleased that you are making the decision to join Quotient! If you have
any questions concerning this offer, please contact me.

Very truly yours,

Quotient Technology Inc.

By: Steven Boal

Title: CEO

Page 3

--------------------------------------------------------------------------------

[gxggoavpdszb000002.jpg]

Agreed to and accepted:

You acknowledge that you have carefully read and considered all provisions of
this letter and the attachments and agree that all the restrictions set forth
herein are fair and reasonably required to protect the interests of Quotient.
You acknowledge that you have received a copy of this letter and the attachments
as signed by you. You acknowledge that, prior to signing this, you have had an
opportunity to seek the advice of independent counsel of your choice relating to
the terms of this letter and the attachments.

 

/s/ Pam Strayer

Signed

 

Start Date:

 

November 1, 2019

 

Enclosures:

 

•

Duplicate Original Letter

 

•

At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement

 

•

Change of Control Severance Agreement

Page 4